DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-14, the prior art does not teach “…a medium; and an array of elements in contact with the medium and configured to receive the electromagnetic wave; wherein each element of the array of elements comprises a phase change material configured to switch from, at least, a first state to a second state in response to an external input, thereby changing an optical property of the respective element to control the electromagnetic wave; and wherein each element of the array of elements is resonant at a wavelength of the electromagnetic wave.”
Regarding claim 15, the prior art does not teach “…providing a device configured to control an electromagnetic wave, the device comprising: a medium; and an array of elements in contact with the medium and configured to receive the electromagnetic wave; wherein each element of the array of elements consists of a phase change material configured to switch from, at least, a first state to a second state in response to an external input, thereby changing an optical property of the respective element to control the electromagnetic wave; and wherein each element of the array of elements is resonant at a wavelength of the electromagnetic wave; and providing an electromagnetic wave source configured to provide the electromagnetic wave to the array of elements.”
Regarding claims 16-17, the prior art does not teach “…providing a device configured to control the electromagnetic wave, the device comprising: a medium; and an array of elements in contact with the medium and configured to receive the electromagnetic wave, each element of the array of elements consisting of a phase change material; providing an electromagnetic source to provide the electromagnetic wave to the device; and applying an external input to switch the phase change material from a first state to a second state, thereby changing an optical property of the respective element to control the electromagnetic wave received by the array of elements; wherein each element of the array of elements is resonant at a wavelength of the electromagnetic wave”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weinmann et. al. [2018/0123253], DiDomenico [2017/0235126], Campione et. al. [2016/0156090], Sajuyigbe et. al. [2010/0073232].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625